UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6860


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

YOSEF AMIEL HANDY,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:05-cr-00141-TDS-1; 1:11-cv-00159-
TDS-PTS)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Yosef Amiel Handy, Appellant Pro Se. Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yosef Amiel Handy seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying    relief        on    his   28   U.S.C.A.        §    2255    (West    Supp.    2011)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a        certificate      of    appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2006).                A certificate of appealability will not

issue     absent     “a       substantial       showing         of     the   denial     of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that       reasonable     jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El       v.   Cockrell,         537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and    conclude     that       Handy    has    not   made       the    requisite      showing.

Accordingly, we deny Handy’s motion to place case in abeyance,

deny a certificate of appealability, and dismiss the appeal.                                 We

dispense     with        oral     argument      because         the     facts    and     legal


                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3